Title: To Thomas Jefferson from James Currie, 14 March 1791
From: Currie, James
To: Jefferson, Thomas


Richmond, 14 Mch. 1791. Introducing his particular friend Col. [John] Hamilton, British consul in Virginia, “who with his Lady and pleasing female friend Miss Coxe are on their way to Philadelphia.”
Relying on TJ’s friendship, he takes liberty of enclosing two bills of exchange of John Tayloe Griffin drawn on Richard Potter of Philadelphia. “After they have been presented by you or under your Auspices (for which I have a very particular reason and which shall be afterwards properly explained to you) I shall be glad and particularly obliged to you to be informed immediately of the result.” He has paid and cancelled TJ’s note to Colo. Braxton. P.S. The letter of advice from Griffin to Potter promised for tonight will come by next post “as the Gentleman has sailed to Night.”
